Citation Nr: 1125166	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-21 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extraschedular disability rating for bilateral hearing loss, on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating.  Subsequent to the December 2005 rating decision, the Veteran relocated to Georgia, and the claim is now being serviced by the Atlanta RO.

The Veteran perfected his appeal as to the issue of entitlement to an initial compensable disability rating for bilateral hearing loss.  Most recently, by a June 2010 decision, the Board denied the Veteran's claim.  However, by the same June 2010 decision, the Board determined that it was appropriate to forward the Veteran's claims file to the Under Secretary for Benefits, or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating.  The claim's file has since been returned to the Board for review of such claim.

Upon reviewing the development that has occurred since June 2010, the Board finds there has been substantial compliance with its most recent remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The RO/AMC  was tasked by the Board to forward the Veteran's claims file to the Under Secretary for Benefits, or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating.  The record indicates that such was completed and an opinion from the Director, Compensation and Pension Service, was received in September 2010.  A Supplemental Statement of the Case was issued in February 2011.  Based on the foregoing, the Board finds that the RO/AMC  substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).


FINDING OF FACT

The evidence of record, including an opinion by the Director, Compensation and Pension Service, supports the conclusion that the Veteran's bilateral hearing loss disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular disability rating for bilateral hearing loss have not been met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's present claim of entitlement to an extraschedular disability rating for bilateral hearing loss is on appeal from his initial grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, however, the Board notes that the AMC sent the Veteran notification of the elements required for extraschedular disability rating in July 2010.

As to VA's duty to assist, the AMC obtained an opinion from the Director, Compensation and Pension Service.  The Veteran has not identified a source of any outstanding relevant records, or supplemented the record with additional argument or evidence on this particular issue.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Extraschedular Rating

In the present case, the Veteran's bilateral hearing loss has been rated as noncompensable, effective July 1, 2005.  At that time of his March 2006 notice of disagreement, the Veteran asserted that his hearing loss disability was more severe than reflected by his current disability rating.

Specifically, the Veteran asserts that his hearing loss was severe enough at the time of his service separation physical examination that the examiner recommended hearing aids.  He reported constant fullness and pressure in his ears, especially his right ear.  He would have difficulty understanding what people said to him, that he confuses audible words or sounds, and that he thus avoids social interactions.  In the workplace, even while wearing hearing aids, he would have to ask his clients to repeat themselves on a frequent basis and that such causes his clients to become frustrated and lose patience with him.  He would have to use his telephone, television, and radio at maximum volume.  He was unable to secure positions as a baggage handler with a government agency and as a warehouse worker with a retail company because he did not meet the hearing acuity requirements.  He, thus, asserted that the functional loss of his bilateral hearing loss had made it almost impossible to secure certain jobs or work in any type of industrial or noise hazard occupational type environment.

Based on the foregoing, at the time of the Board's June 2010 decision, it was determined that referral to the Under Secretary for Benefits, or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating was appropriate.  Thun v. Peake, 22 Vet App 111 (2008).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits, or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

The Director, Compensation and Pension Service, offered an opinion in September 2010.  The Director provided a recitation of the Veteran's assertions and his results of audiometric testing obtained at the time of his November 2009 VA examination.  The Director further provided a recitation of the applicable regulations and the application thereof.  However, the Director found that the evidentiary record failed to demonstrate an exceptional or unusual disability picture for bilateral hearing loss that rendered application of the regular rating criteria impractical.  The Director reasoned that the Veteran was employed as a loan officer, and that the evidence of record did not reveal any "marked" interference with employment, such as excessive time off from work or lost wages.  The Director asserted that the Veteran's functional limitations, such as difficulties with communication, would normally be expected from a hearing loss disability and that the symptomatology associated with the Veteran's bilateral hearing loss is appropriately rated under the applicable diagnostic code contained in the rating criteria.  The Director, thus, denied entitlement to an extraschedular disability rating for bilateral hearing loss.  

The Director determined that the Veteran's functional limitations, made known by his lay statements of record, such as difficulties with communication, would normally be expected from a hearing loss disability.  It is clear to the Board that the Veteran has difficulty hearing words and sounds; however, subsequent to review of the Director's September 2010 opinion, there is no evidence that the Veteran demonstrates an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  There are no related factors such as marked interference with employment or frequent periods of hospitalization.  There is no evidence that while the Veteran's clients become frustrated with his frequent requests to repeat themselves, there is marked interference with employment.  There is no evidence that the Veteran's hours have been reduced, that he has missed a significant number of days from work, or that was not employed because of his bilateral hearing loss disability.

The Board has considered the Veteran's assertion that his bilateral hearing loss had made it almost impossible to secure certain jobs or work in any type of industrial or noise hazard occupational type environment.  Such may indeed be the case; there may be certain jobs that the Veteran is unable to secure due to his bilateral hearing loss disability.  However, the fact remains that the Veteran is currently employed, and there is no evidence of marked interference with his current employment.  

In sum, the weight of the evidence does not demonstrate that the Veteran's bilateral hearing loss disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  As the preponderance of the evidence is against the Veteran's claim of entitlement to an extraschedular disability rating for bilateral hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An extraschedular disability rating for bilateral hearing loss, on appeal from an initial grant of service connection, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


